Exhibit 10.1
 

--------------------------------------------------------------------------------



AGREEMENT




between




EL DORADO CHEMICAL COMPANY
 
and
 
UNITED STEELWORKERS OF AMERICA INTERNATIONAL UNION'
ON BEHALF OF LOCAL 13-434


Effective: August 1, 2010








EL DORADO CHEMICAL COMPANY
El Dorado, Arkansas






 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
 

 PREAMBLE        1         ARTICLE I   TERM OF AGREEMENT 1         ARTICLE II  
MANAGEMENT RIGHTS CLAUSE    1         ARTICLE III RIGHT TO ARBITRATE    2      
  ARTICLE IV GRIEVANCE PROCEDURE AND ARBITRATION 2           Section 1   2  
Section 2   4   Section 3   4         ARTICLE V CLASSIFICATION CHANGES    5    
      Section 1      5   Section 2   5   Section 3   6         ARTICLE VI HOURS
OF WORK    6           Section 1   6   Section 2   6   Section 3   9   Section 4
  9   Section 5   10         ARTICLE VII CALL-OUT OVERTIME AND LOCAL
NOTIFICATION    10           Section 1   10   Section 2   11   Section 3   11  
Section 4   11         ARTICLE VIII SHIFT EMPLOYEE – DAY EMPLOYEE    12        
ARTICLE IX HOLIDAY PAY      12         ARTICLE X VACATIONS   13          
Section 1   13   Section 2   14

 
 
 
i

--------------------------------------------------------------------------------

 
 
   

  Section 3   14   Section 4   14   Section 5   14   Section 6   15            
    ARTICLE XI SENIORITY   15           Section 1 Eligibility for Seniority  15
  Section 2 Seniority Credits  16   Section 3  Progression Chart  16   Section 4
Bargaining Unit and Area Seniority  16   Section 5 Vacancies of More than Ninety
(90) Days  17   Section 6 Vacancy Posting and Bidding Procedure  17   Section 7
Filling Vacancies of Ninety (90) Days or Less  18   Section 8 Classifications
and Shifts  20   Section 9  Reduction in Forces  21   Section 10         Status
of Employees Laid Off  21   Section 11             Seniority Lists  22   Section
12             Seniority - Outside Assignments 22   Section 13 Layoffs and
Reemployment  22   Section 14        New Operations and Existing Operations  23
  Section 15          Promotional Requirements  23         ARTICLE XII FITNESS
FOR DUTY 23           Section 1 Periodical Examinations  23   Section 2   23  
Section 3   23         ARTICLE XIII AUTHORIZED DEDUCTIONS  24           Section
1 Union Dues  24   Section 2 Political Contributions  24         ARTICLE XIV
DISCIPLINE & DISCHARGE  25           Section 1    25   Section 2    25   Section
3    25         ARTICLE XV MILITARY LEAVE    25           Section 1 Leave of
Absence  25   Section 2   26         ARTICLE XVI  BULLETIN BOARDS  26

                                          


 
ii

--------------------------------------------------------------------------------

 
                      
 

ARTICLE XVII SAFETY & HEALTH 26           Section 1   26   Section 2    26  
Section 3  
27
  Section 4   27    Section 5   27   Section 6    27   Section 7   27   Section
8   28   Section 9   28   Section 10    28         ARTICLE XVIII  WORKERS
COMMITTEE CONFERENCES  28         ARTICLE XIX SEVERANCE PAY    29        
ARTICLE XX CONTRACT WORK  29         ARTICLE XXI  DISCRIMINATION   29        
ARTICLE XXII  LEAVE OF ABSENCE  30           Section 1 Personal Business  30  
Section 2 Union Business  30   Section 3 Sickness or Accident  31        
ARTICLE XXIII JURY DUTY    32         ARTICLE XXIV WAGE RATES AND
CLASSIFICATIONS  32         ARTICLE XXV VALIDITY   32         ARTICLE XXVI
NOTICES   32         ARTICLE XXVII  FUNERAL LEAVE    33         ARTICLE XXVIII
MEDICAL INSURANCE BENEFITS  33           Group Insurance and Pension  33        
ARTICLE XXIX  NO LOCKOUT - NO STRIKE  35         EXHIBIT "A"   OPERATING
DEPARTMENT PROGRESSION CHART  36         EXHIBIT "B"  WAGE RATES AND
CLASSIFICATIONS  36        

 
                         
 
iii

--------------------------------------------------------------------------------

 



  SHIFT DIFFERENTIAL    37           CLOTHING ALLOWANCE    37          
EMERGENCY SQUAD PREMIUM    37         ARTICLE XXX THREE JOB CONSOLIDATION
POLICY                         37         EXTRA CREW      40                

 
 
 
iv 

--------------------------------------------------------------------------------

 
PREAMBLE
 
    Articles of Agreement between EL DORADO CHEMICAL COMPANY (hereinafter
referred to as "Company") and UNITED STEELWORKERS INTERNATIONAL UNION ON BEHALF
OF LOCAL 13-434 (hereinafter referred to as "Union"), whom the Company
recognizes as the exclusive bargaining agency for all production, chemical, and
operating employees included in the bargaining unit at its chemical plant
located North of El Dorado, Arkansas, for the purposes of pay, wages, and other
conditions of employment.  There is excepted from the bargaining unit described
all Maintenance employees not otherwise described within the Preamble, guards,
shipping attendants, janitors and common laborers, office and clerical
employees, non-working Foremen, and all supervisory employees.
 
    Our future success and security requires that we foster a plant culture
which underscores the importance of teamwork and focuses on customer
satisfaction, methods improvement, demands mutual respect and promotes high
morale.  We must be prepared to meet the needs of changing circumstances and
seize opportunities provided.  The Company, the Union and all employees are
committed to doing so.
 
    We appreciate qualities and values such as pride in what we do, taking
ownership of responsibility, dedication, cooperation, efficiency and
optimism.  Everyone who depends upon EDC recognizes the importance of creating
and maintaining a safe and clean workplace and wants a plant which promotes fair
treatment, quality work, and productive, profitable and efficient
operations.  We each accept and share the responsibility to do our parts to make
that happen.


ARTICLE I
TERM OF AGREEMENT


This Agreement shall remain in full force and effect for a period beginning at
12:01 a.m., August 1, 2010, and ending at 12:00 Midnight, July 31, 2013.  At
reasonable times after June 1, 2013, the parties will meet for the purpose of
negotiating a new contract to be effective for the period commencing after 12:01
a.m., August 1, 2013.


ARTICLE II
MANAGEMENT RIGHTS CLAUSE


The Union expressly recognizes that the Company has the exclusive responsibility
for and authority over (whether or not the same was exercised heretofore) the
management, operation and maintenance of its facilities and, in furtherance
thereof, has, subject to the terms of this Agreement, the right to determine
policy affecting the selection, hiring, and training of employees; to direct the
work force and to schedule work; to institute and enforce reasonable rules of
conduct, to assure discipline, and efficient operation; to determine what work
is to be done, what is to be produced and by what means; to determine the
quality and quantity of workmanship; to determine the size and composition
 
1

--------------------------------------------------------------------------------

 
of the work force; to determine the allocation and assignment of work to
employees; to determine the location of business, including the establishment of
new locations or departments, divisions, or subdivisions thereof; to arrange for
work to be done by other companies or other divisions of the Company; to alter,
combine, or eliminate any classification, operation, service or department; to
sell, merge, or discontinue the business or any phase thereof; provided,
however, in the exercise of these prerogatives, none of the specific provisions
of the Agreement shall be abridged.
 
    The Company will not use the vehicle of subcontracting for the sole purpose
of laying off employees or reducing the number of hours available to them.


ARTICLE III
RIGHT TO ARBITRATE
 
    All grievances and disputes as to classifications, hours of work, and other
working conditions, arising between the Company and the employees shall be
governed in manner of settlement by the terms of this Agreement.  Whenever any
grievance or dispute arises which cannot be otherwise adjusted, the parties
hereto agree that the same shall be decided in the manner provided for in
Article IV.  Only a matter concerning the interpretation or application of a
provision of this Agreement shall be the subject of arbitration.


ARTICLE IV
GRIEVANCE PROCEDURE AND ARBITRATION


Section 1.
 
    Grievances shall be limited to matters concerning the provisions of the
Agreement.  A "grievance," as that term is used in this contract, means a claim
by an employee, or the Union, that a term of this contract has been
violated.  All time limits in the first, second, third, and fourth steps listed
below shall be to "working days" which shall be interpreted to include only
Monday through Friday, but shall not include holidays.  Time limits specified
herein may be extended by mutual written agreement of the parties in unusual
cases.
 
The Company agrees to investigate situations which may warrant discipline
promptly after it learns of the situation.  It also commits to administer any
discipline warranted within 10 working days after it completes its investigation
and assesses relevant facts. If its factual determination and decision
whether/how to discipline cannot be completed within 10 working days of the
completion of its investigation, the Union will be advised of the need for a
reasonable extension of time within which the Company expects to complete the
process.  The Union’s agreement to extend this time will not be unreasonably
withheld.


 
2

--------------------------------------------------------------------------------

 
First Step
 
    The aggrieved employee, and/or his Steward, shall verbally discuss the
grievance with his team leader.  If the team leader’s verbal reply is not
satisfactory, the employee and/or his Steward shall submit the grievance in
writing to his team leader.  No grievance shall be considered unless it is filed
within fifteen (15) days after the occurrence of the event complained of.  The
team leader to whom the grievance is submitted in writing shall provide his
written reply within fifteen (15) days after receipt of the grievance.
 
    Within five (5) days after the receipt of the written decision of the team
leader, the Steward shall notify the team leader as to whether his decision is
satisfactory.


Second Step
 
    If the written decision of the team leader is not satisfactory, the Chief
Steward shall submit the grievance in writing, within ten (10) days, to the head
of the department in which the grievance arose.  The Department Head shall give
his reply in writing within fifteen (15) days after receipt of the grievance.
 
    Within five (5) days after the receipt of the written decision of the
department head, the Chief Steward shall notify the department head as to
whether the decision is satisfactory.
 
Third Step
 
    If the decision of the appropriate department head is not satisfactory, it
shall be submitted in writing, within ten (10) days, to the General Manager, who
shall then have ten (10) days after receipt of the grievance in which to render
his decision.
 
    Within ten (10) days after receipt of the written decision of the General
Manager, the Workers Committee shall notify the General Manager, in writing, as
to whether his decision is satisfactory.
 
Fourth Step
 
    If the procedure is not adjusted satisfactorily through the procedure
hereinbefore mentioned, the matter may be referred to an arbitrator.  If the
Union desires to submit such grievance to an impartial arbitrator (providing the
grievance is one which does not involve matters on which arbitration is
specifically prohibited under the terms of this Agreement, and which the Company
and the Union have mutually agreed to submit to arbitration) it must notify the
other party of that fact, in writing, within thirty (30) days after the date the
General Manager, or other duly authorized representative, advised the Workers
Committee of his decision.
 
 
3

--------------------------------------------------------------------------------

 
    The Union and the Company shall make written application to the Federal
Mediation and Conciliation Service requesting a seven-name arbitrator panel from
which the parties shall select an arbitrator.  The parties shall alternately
each strike three names, one at a time.  After striking, the remaining name
shall act as Arbitrator.  It is understood that, starting with the first
arbitration case following the date of the execution of this Agreement, the
Union shall strike the first name.  In the next case, the first name stricken
will be by the Company and, alternately, the Union and the Company
thereafter.  Both the Company and the Union shall have the right to reject two
panels submitted by the Federal Mediation and Conciliation Service.
 
    When the Arbitrator has been selected, he shall meet for the consideration
of the grievance as soon thereafter as is practical.  Any such meeting of an
Arbitrator shall be held in El Dorado, Arkansas, unless the parties unanimously
decide otherwise.
 
    Any such Arbitrator shall decide only the grievance submitted to him upon
testimony presented to him by the Union and the Company, and shall render his
decision in writing.
 
    Except as otherwise specifically provided in this Agreement, the Arbitrator
shall have no power to change the wages, hours, or conditions of employment set
forth in this Agreement; he shall have no power to add to, subtract from, or
modify any of the terms of this Agreement; he shall deal only with the grievance
which occasioned his appointment.  He will require that the Union has the burden
of establishing its position on behalf of the employee, except in a discipline
and/or discharge case when the burden will be on management.
 
    The parties hereto shall comply fully with the award or decision made by any
such Arbitrator, and the decision of the Arbitrator will be final and binding on
both parties.
 
    The expense of the Arbitrator shall be paid equally by the Company and the
Union.


Section 2.
 
    No provision of this Article IV, or of any other Article of this Agreement,
shall deprive any employee covered by the terms of this Agreement of any rights
to which he may be entitled under Section 9(a) of the Labor Management Relations
Act of 1947, or any other Statute of the United States.


Section 3.
 
    In the event a grievance arises over a discharge or layoff, the first and
second steps of the grievance procedure may be bypassed.


 
4

--------------------------------------------------------------------------------

 
ARTICLE V
 
CLASSIFICATION CHANGES


Section 1.
 
    An employee who is to be laid off, due to reduction in the work force shall
be given two (2) weeks' notice of the date of the layoff.  In the absence of
such notice, the employee shall be given two (2) weeks' pay at his rate at the
time of his layoff.  It is provided, however, if an employee is temporarily laid
off and is reemployed within less than two (2) weeks of the date on which he was
temporarily laid off, he shall be paid only a sum equal to the number of hours
he would have worked during the period of the layoff on his regular schedule,
multiplied by the hourly wage rate which he was earning at the time he was laid
off.
 
    Neither notice nor pay in lieu of notice referred to in this Section 3 shall
be required with respect to a temporary layoff which is due to a reduction in
forces caused by fire, storm, explosion, Act of God, production emergency due to
manpower shortage, or by a strike of any employees of the Company at the
Chemical Plant (which employees are in another bargaining unit), or by a strike
of any employees of any other employer.


Section 2.
 
    All work peculiar to any job qualification shall normally be done by
employees regularly assigned to that job qualification except in cases of
emergency.  An employee called out or assigned to fill that vacancy will be
considered regularly assigned to that job qualification.  However, operating
personnel in operating areas may perform any other duties and routine process
control analyses related to the operation of the Unit.  No arbitrary changes in
present job qualifications or duties thereof will be made with the purpose or
result of reducing the pay of any job qualification.  Any employee who has
available time over and above his normal duties shall assist other employees in
his area.
 
    When an employee's area duties are down and there is to be no work for him
at all on his shift, he may be assigned to:


 
1.
Fill other operating vacancies within his area.



 
2.
Assist in maintenance efforts anywhere in the plant.



 
3.
Perform yard maintenance work anywhere in the plant.



 
4.
Perform minor maintenance in his unit.



 
5.
Perform any other duties as directed by his team leader so long as it does not
require the performance of an immoral or unsafe act.

 
 
5

--------------------------------------------------------------------------------

 
    (Under this condition, an employee may be notified to change shifts and, if
so notified at least twenty-four (24) hours or more in advance of the beginning
of his new shift, will not be entitled to pay in lieu of short notice under
Article VII of the current agreement.)
 
    When an employee's assignment is down only part of the shift, he may be
assigned to:


 
1.
Assist in maintenance efforts in his unit.



 
2.
Perform yard maintenance work in his unit.



 
3.
Perform minor maintenance in his unit.



 
4.
Perform any other duties as directed by his team leader so long as it does not
require the performance of an immoral or unsafe act.

 
    An Operating Department employee shall perform minor maintenance functions
while his unit is operating if he has time available over and above his primary
operating duties.


Section 3.
 
    Except in cases of emergency and for training purposes, no team leader or
employee not covered by this Agreement shall do any work peculiar to any job
qualification covered by the bargaining unit.  However, Maintenance employees
may from time to time perform minor operating functions when accompanied by
operating personnel.  The Company shall use technical employees from time to
time to make tests and inspections requiring engineering skill.


ARTICLE VI
HOURS OF WORK


Section 1.


The regular hours for work for the day shift personnel shall be eight (8) or ten
(10) hours per day and forty (40) hours per work week.  One and one-half (1-1/2)
times the applicable hourly rate will be paid for all work in excess of eight
(8) or ten (10) hours in any one day, in excess of eight (8) or ten (10) hours
in succession, or forty (40) hours in any one week.




 Section 2.


The following reflects the typical weekly work schedule.  However, the Company
reserves the right to adjust as may be necessary to address unexpected or
changed operational
 
 
6

--------------------------------------------------------------------------------

 
needs.  In such circumstances, the Union will be provided 24 hour notice of the
schedule change, the reasons for it, and the expected length of time it will be
observed.


 The Day Shift begins at 7:01AM and ends at 7:00PM.
The Night Shift begins at 7:01PM and ends at 7:00AM.
Operators have three days scheduled off every other weekend. Operators are
scheduled for 24 hours work in one week and 60 hours work in the following week.
The Fast Rotation, 12 Hour Shift Scheduled is as follows:


Monday-----------OFF                             Monday-------------Nights
Tuesday----------OFF                              Tuesday------------Nights
Wednesday-----Days                            Wednesday----------OFF
Thursday--------Days                             Thursday-------------OFF
Friday-------------OFF                               Friday----------------Days
Saturday---------OFF                               Saturday------------Days
Sunday-----------OFF                               Sunday--------------Days


Monday------------OFF                            Monday-------------Days
Tuesday-----------OFF                             Tuesday------------Days
Wednesday----Nights                            Wednesday---------OFF
Thursday-------Nights                             Thursday------------OFF
Friday--------------OFF                              Friday--------------Nights
Saturday----------OFF                              Saturday----------Nights
Sunday------------OFF                             Sunday------------Nights


DEFINITIONS:


1. Standard Work Day-From 7:01 AM to 7:00 AM the following day.
2. Standard Work Week-For payroll purposes, the work week extends from 7:01 AM
on Monday until 7:00 AM the following Monday.
3. Base Rate-Rates as set forth in Union contract on a normal eight (8) hour
working day plus shift differential, plus clothing allowance, plus emergency
squad premium.
4. Regular twelve (12) Hour Schedule-Base rate adjusted downward to normal
twelve (12) hour working day. Formula is 0.8695656 times base rate.
5. Regularly 12 Hour Schedule Overtime-Excess hours over eight(8) hours in a
normal twelve(12) hour shift and is paid a rate of 1-1/2 times regular rate.
6. Premium Overtime- Overtime hours outside of normal twelve(12) hour shift and
is paid at a rate of 1.5 times base rate for any work over eighty(80) hours in
any two(2) week pay period or over twelve(12) hours in any scheduled work day.
7. In calculating hours worked each day, all time will be reported to the
nearest fifteen (15) minutes time period.  This formula is used to calculate
time worked and not to establish working schedule.
8. Employees working twelve(12) hour shifts will alternate working day
shift(7:01 AM to 7:00 PM) and night shift(7:01 PM to 7:00 AM) Employees are
scheduled equally for the day and night shifts in a four (4) week period. Pay
periods will remain the same.


 
7

--------------------------------------------------------------------------------

 
RATES OF PAY:


1.  
Premium overtime pay 1.5 times the base contract rate will be paid for all hours
worked outside an employee’s regularly scheduled twelve (12) hour work day,
provided the employee additionally works their regular scheduled hours.  If the
employee has 24 hours notice of work outside their regular schedule and not
connected to their regular scheduled hours, and in the same week does not work
all his regularly scheduled hours, hours worked outside their regular schedule
where they were notified at least twenty-four (24) hours in advance, equal to
the number of regular scheduled hours not worked will be paid at the regular
rate.

2.  
Nothing in the policy shall be construed to require the pyramiding of overtime
pay.  It is understood that continuous time worked in excess of twelve (12)
hours, solely as the result of change in shift schedule, shall not be considered
as overtime worked but shall be paid 1.5 times the base contract rate of pay for
the first twelve (12) hours worked on such new schedule.

3.  
Employees who have left the plant and are called back to perform work outside
of, and not connected to their regularly scheduled hours (call out) shall
receive a minimum of four (4) hours pay or work, as directed by the Company,
unless they request to be excused earlier and such a request is approved by the
Company.

4.  
When an employee is required to commence work earlier that his regular shift, he
shall be paid for all hours worked in absence of his regular starting time at
the rate of 1.5 times the base contract rate of pay. (Premium Overtime)

5.  
An employee who reports for work at his regular starting time shall be assigned
a minimum of four (4) hours work.  If not work is available, he shall received
four (4) hours pay at his base rate.  The above provisions shall not apply when
an employee has been notified not to report to work prior to leaving for work or
when there has been a previously announced plant or departmental shutdown, or in
the case of Acts of God, or any other condition beyond the control of the
Company.



HOLIDAYS:


1.  
Holiday allowance will be eight (8) hours, ten (10) hours, twelve (12)
hours  pay at the base rate, whether worked or not, providing the employee is
eligible in accordance with Article IX of the Agreement.

2.  
An employee working on any of the holidays listed in Article 9, or day observed
as such, shall be paid the eight (8) hours, ten (10) hours, twelve (12) hours
holiday allowance, in addition to 1.5 times the base rate for each hour worked.

3.  
Should a recognized holiday occur during an employee’s vacation, an eligible
employee will receive eight (8) hours holiday pay at their base rate of pay in
addition to vacation pay.



 
8

--------------------------------------------------------------------------------

 
    VACATION:


1.  
Under the twelve (12) hour policy, vacation time is changed from weeks of
vacation to hours of vacation. That is, two (2) weeks equals eighty four (84)
hours, three (3) weeks equal one hundred twenty (120) hours, and four (4) weeks
equals one hundred sixty eight (168) hours.

2.  
After one year and through year six. A 12—hour employee will receive 84 hours’
annual vacation pay.  After 12 years, he will receive 168 hours’ annual vacation
pay.

3.  
Vacations are to be scheduled in conformance with the work week of the employee
desiring to be on vacation, subject to the provisions of the company vacation
policy.

4.  
Under the twelve (12) hour policy, vacation time paid cannot be considered for
purposes of pay in calculating overtime.



Section 3.
 
    Except as noted in Section 2 above, the work schedule and shift schedules
which are presently in effect shall remain in full force and effect for the
terms of this Agreement.  Regular hours of work for laboratory shift personnel
shall be determined by twelve hour shift, regular hours of work for day
personnel are listed below.
 
    Hours of work may be changed to 7:00 a.m. to 3:00 p.m. as dictated by the
needs of the production or production accounting departments and will not be
considered a change in shift.  Laboratory personnel may be assigned to work
other shifts periodically as necessary to meet the needs of the production
department.


Monday---------5:00 am – 3:00
pm                                                   Monday------------OFF
Tuesday--------5:00 am – 3:00
pm                                                    Tuesday-----------5:00 am
– 3:00 pm
Wednesday---5:00 am - 3:00
pm                                                      Wednesday------5:00 am –
3:00 pm
Thursday-------5:00 am - 3:00
pm                                                     Thursday----------5:00 am
– 3:00 pm
Friday------------OFF                                                                           Friday---------------5:00
am – 3:00 pm
Saturday--------OFF                                                                           Saturday-----------Days
Sunday----------OFF                                                                           Sunday-------------Days
 
Section 4.
 
    The payment of additional compensation for any hours worked in excess of
eight (8) hours or ten (10) hours in any one day, or forty (40) hours in any one
work week, shall be in satisfaction of the obligation of the Company under this
Agreement.  There shall be no duplicate payment for daily overtime and weekly
overtime.  If daily overtime is greater in any one work week, only daily
overtime shall be paid, or if weekly overtime is greater in any one work week,
only weekly overtime shall be paid.  This section applies to day personnel only.


 
9

--------------------------------------------------------------------------------

 
Section 5.
 
    Notwithstanding any other provision of this Agreement to the contrary, no
employee, except in case of emergency, shall be allowed or required to work more
than sixteen (16) consecutive hours.


ARTICLE VII
CALL-OUT OVERTIME AND LOCAL NOTIFICATION
 
    Overtime shall initially be distributed, as equitably as practicable, to
employees regularly assigned within the area where the overtime is
required.  The Company may then offer such work to employees in other areas who
are qualified.


Section 1.
 
    Work that is required beyond the end of the shift (or end of the day) that
is expected to be four (4) hours or less in duration will be performed by a
holdover, whereby the overtime will be offered to the employees on duty who are
qualified and eligible for the work to be performed by the amount of overtime
hours listed on their overtime cards, low hours first.  If the work will exceed
four (4) hours, Company shall have the option of holding an employee over four
(4) hours and calling a qualified oncoming employee in early to complete the
overtime, or calling an employee out from the appropriate overtime cards.
   
 
    An employee held over for as much as one (1) hour in a case in which his
relief is not late, shall be paid a minimum of four (4) hours at straight time
at his regular rate even though the full four (4) hours may not be
worked.  However, in the case of a holdover due to a Company meeting,
individuals will be paid time and one-half (1-1/2) for hours worked.


When an employee is held over due to negligence in providing relief and proper
notice has been given, the employee held over will be paid a minimum of two (2)
hours at his straight-time rate.
 
    An employee called for work outside his regular schedule shall be paid a
minimum of four (4) hours at time and one-half (1-1/2) his regular rate even
though the full four (4) hours may not be worked or he does not work at all.
 
    An employee called out for work outside his regular hours will not be
deprived of completing his daily schedule of hours on account of the extra hours
worked on such call-out.  An employee called out for work who works continuously
until the beginning of his regular hours of work and continues to work the
regular hours of his scheduled work shall not be considered to have had a change
in shift within the meaning of Section 3 of this Article VII.  Notwithstand­ing
the fact that an employee has been called out for work, such employee shall be
required to perform his regular work schedule during the remainder of the work
week in which such call-out occurs unless excused by the Company.
 
 
10

--------------------------------------------------------------------------------

 
    In the event overtime distribution and/or call-out procedures do not provide
the Company with sufficient qualified personnel to perform the overtime work,
the Company shall have the right to assign qualified personnel, or at its
option, assign the work to a salaried employee.


Section 2.
 
    If an employee reports to work on time as scheduled, he shall be given the
opportunity of working a full eight (8) hour, ten (10 hour (lab) or twelve (12)
hours shift.  If an employee reports to work late for a scheduled work day and
arrangements have been made to have an employee work overtime in his place, the
Company shall allow the employee who reported to work late to work the remainder
of his regular schedule, and the employee who is working overtime due to such
employee being late will be relieved of duty.


Section 3.
 
    No employee shall lose any time from his normally scheduled workweek caused
by any shift change.  However, any employee who is working extra to complete his
workweek may be used for filling vacancies in his area in accordance with his
job qualification.  The Company further agrees that each employee shall receive
twenty-four (24) hours' notice prior to any change in his shift, or in lieu
thereof, the employee shall receive time and one-half (1-1/2) for the first
shift worked; however, no such extra pay shall be paid when an employee's shift
is changed incident to his promotion to a higher vacancy or when he is returned
to his regular assignment from an advancement.  However, if an employee's
assignment is temporarily shut down and, as a result, there is no work for him
on his regular assignment, he may be so notified and reassigned to fill other
operating vacancies on another shift or to work with Maintenance on another
shift.  If the employee is so notified twenty-four (24) hours or more in advance
of the beginning of his new shift, he will not be entitled to pay in lieu of
short notice for shift change.
 
    If an Operator Trainee (in order to complete his workweek) must work outside
the regularly scheduled hours of a day employee, he will be assigned to work
extra and may be used as a relief man for filling vacancies in the operating
area in which he last worked in accordance with his job qualifications.


Section 4.
   
    If an employee is instructed to work and does work continuously for as much
as two (2) hours before or beyond his regular shift or schedule, he shall be
paid a sum equivalent to thirty (30) minutes at straight-time pay in lieu of
meal time.


 
11

--------------------------------------------------------------------------------

 
ARTICLE VIII
SHIFT EMPLOYEE – DAY EMPLOYEE
 
    The term "shift employee" as used herein shall be deemed to mean one who is
employed for specific periods in the course of continuous operations regularly
carried on during two (2) or more shifts per day, five (5) or more days a week;
each other employee is a "day employee."
 
ARTICLE IX
HOLIDAY PAY
 
    Each of the following days is a holiday:
 
New Year's Day
Good Friday
Memorial Day
Independence Day
Labor Day
Thanksgiving Day
Day after Thanksgiving
Christmas Eve
Christmas Day
Floating Holiday
 
    Each of the above-mentioned holidays shall be deemed to begin at 7:00 a.m.
on the Holiday and end at 7:00 a.m. on the day immediately after the holiday,
except when the holiday falls on Sunday, in which case those employees who are
working eight (8) hour or ten (10) hour day shift will observe the holiday on
the following Monday.
 
    An employee may elect to take a personal holiday in lieu of Floating
Holiday.  To do so, it must be scheduled with the team leader approval not less
than 14 days prior to the date requested.
 
    Employees who are regularly scheduled to work 12 hour shifts will receive 12
hours’ pay at his straight time rate for each recognized holiday.  Other
employees who work on a holiday will be paid eight (8) hours' holiday pay at his
straight time rate.  In addition, all employees will be paid one and one-half
(1-1/2) times his straight time rate for each hour worked on the holiday.
 
    Each employee covered by this Agreement who does not work on a particular
holiday shall be paid, with respect to that holiday, a sum equal to his regular
straight time for either eight (8) hours, ten (10) hours, or twelve (12) hours
worked, depending upon his regular work schedule, provided that no such payment
shall be made to an employee, with respect to a holiday, if such employee (a) is
scheduled to work on that holiday and, without permission of the Company, fails
to report for work; or (b) is on leave of absence; or (c) is
 
 
12

--------------------------------------------------------------------------------

 
on layoff; or (d) is on sick leave and has not worked or does not work at any
time during the 2-week pay period in which the holiday occurs.
 
   
    Holiday Pay -- Employee will be off on a holiday if so notified that his
services are not needed.  Employees who fail to receive proper notification will
receive time and one-half (1-1/2) for the first shift worked after the said
holiday.  Proper notification will be twenty-four (24) hours.  Such notification
shall not be required in the event of unit or equipment mechanical failure,
fire, storm, explosion, or Act of God.
 
    Employees will have the option, by seniority, to elect to work or leave if
less than all can be excused.
 
    Day Employees -- assigned to the Operating areas -- who normally work Monday
through Friday, shall observe a holiday falling on Saturday the preceding
Friday, and a holiday falling on Sunday the following Monday, and not report for
work unless notified.  However, the Christmas Eve holiday shall be observed on
the last scheduled work day prior to Christmas Day holiday.


ARTICLE X
VACATIONS


Section 1.
 
    Normal vacation accruals will be computed in accordance with the following
provisions:


a)  
Two weeks (80 hours) after having accrued one (1) year's Company seniority for
all employees except 12-hour employees on rotating shift – see (d) below.



b)  
Three weeks (120 hours) during the calendar year after having accrued six (6) or
more years' Company seniority for all employees.



c)  
Four weeks (160 hours) during the calendar year after having accrued twelve (12)
or more years’ Company seniority for all employees except 12-hour employees on
rotating shift – see (d) below.



d)  
An employee working a 12-hour rotating shift schedule will receive 84hours’
annual vacation pay after accrual of one year Company seniority and through year
six.  After accrual of 12 years’ Company seniority , an employee working a
12-hour rotating shift schedule will receive 168 hours’ annual vacation pay.



In computing length of service for vacations, time spent working at the El
Dorado Plant will be used.


 
13

--------------------------------------------------------------------------------

 
Section 2.
 
    Each employee must take his vacation during the calendar year in which it
falls due.  However, when an employee is absent from work due to authorized
occupational injury or illness or personal sick leave and has not returned to
work by December 31, he may, at the Company's option, be permitted to take his
vacation or receive vacation pay between January 1 and April 1 of the following
year.  An employee may elect to split his vacation in 40-hour periods, or he may
take all his vacation in one period.


Section 3.
 
    Vacation schedules must be prepared and submitted to the department head by
March 1, if possible.   Scheduling of vacations will begin immediately after
November 1 each year and no employee shall be allowed more than forty-eight (48)
hours after being contacted by his team leader in which to select his vacation
date.  Vacation preferences will be determined within an area by bargaining unit
seniority.  Employees who have not indicated their preference of vacation dates
at the end of this 48-hour period will be assigned vacation dates by their team
leader.  No employee may change his vacation dates after the schedule has been
prepared except with his team leader’s permission.  Vacations taken before March
1 will be on a first come basis.
 
    An employee will not be mandatory for overtime or call-out after his last
scheduled work day prior to the start of his vacation and until his first
scheduled shift to return to work following completion of his vacation.
 
    If any employee is not permitted to take his vacation in the calendar year
in which it is due because the Company finds it not convenient to excuse him
from work, such employee shall be paid a sum equal to the sum to which he would
have been entitled if he had taken his vacation within the period of time
immediately preceding the end of the year which period is equal to his vacation
period.


Section 4.
 
    If an employee so requests at least five (5) days prior to the beginning
vacation, the Company shall, prior to his beginning vacation, pay him in advance
for all vacation being taken.


Section 5.
 
    An employee who (a) resigns, (b) retires, (c) is laid off as part of a
reduction in forces, (d) is discharged for cause, or (e) is granted a military
leave under the provisions of Article XV, at a time when he has earned vacation
to that date but has not taken or previously received pay in lieu of, shall be
paid in lieu of any vacation he has earned to that date but has not taken nor
previously received pay in lieu of.
 
 
14

--------------------------------------------------------------------------------

 
    Computation of vacation under this section will be earned at the rate of
one-twelfth (1/12th) for each month from employee's anniversary date.  Sixteen
(16) or more calendar days of employment in any calendar month will be
considered a full month in computing vacation accruals.


Section 6.
 
    All vacation (regardless of shift schedule) will be paid using base
rate.  The only exception will be for positions receiving supplemental pay
(Board Operator and Day Technician.) These employees will receive vacation pay
at base pay plus the supplemental pay rate only for a vacation taken when they
otherwise would have been working in the position for which supplemental pay
would have been paid.
 
    Vacation will be taken in accordance with his established work schedule.  If
a holiday, as defined in Article IX, occurs during an employee's vacation
period, the employee will receive pay for said holiday as defined in Article IX.
 
    In the event of the death of an employee who (as of the last day on which
that employee worked) had earned but not taken a vacation, a sum of money, in
lieu of such vacation, computed on the basis herein stated, shall be paid to the
executor or administrator, to the surviving spouse of that employee or, if there
is no such representative or surviving spouse, to the next of kin of such
employee.
 
ARTICLE XI
SENIORITY
 
    Subject to Article XI, Section 15, seniority shall be adhered to in
vacancies within an area, shifts, and layoffs as outlined below in this
Article XI, other than discharge for cause.  It is understood the Company shall
have the right to retain sufficient numbers of qualified personnel in such event
and may assign personnel to particular shifts when required temporarily for
training.


Section 1.  Eligibility for Seniority.
 
   
    An employee shall be first entitled to seniority when he has been
continuously employed for 180 days within the bargaining unit, his seniority
dating from the date of the beginning of such employment.
 
    The Company shall have the right to layoff or discharge, without cause, any
employee who has not worked in the bargaining unit a sufficient length of time
to be entitled to seniority, and such action on the part of the Company shall
not be the subject of a grievance on the part of the Union or the employee
involved under any provision of this Agreement.


 
15

--------------------------------------------------------------------------------

 
Section 2.  Seniority Credits.
 
    In applying the seniority provisions of this Agreement, each employee shall
be credited with the seniority, if any, to which he is entitled as shown on the
records of the Company at the time of execution of this Agreement.


Section 3.  Progression Chart.
 
    Attached hereto as Exhibit "A" and made a part hereof is a Progression Chart
showing all classifications in the various areas of the Operating
Department.  Only those employees covered by the terms of this Agreement and
included in the bargaining unit shall be entitled to exercise their seniority in
their respective areas.


Section 4.  Bargaining Unit and Area Seniority.
   
    (a)           Subject to the provisions of Section 1 of this Article XI,
bargaining unit seniority shall be cumulative and shall be continuous from the
date on which the employee enters the bargaining unit as shown on Exhibit "A"
attached hereto.
 
    (b)           Subject to the provisions of Section 1 of this Article, area
seniority shall be cumulative and shall be continuous from the date on which the
employee enters any particular area by bidding or by assignment to a vacancy of
more than ninety (90) days.  In the event that two (2) or more employees have
the same area seniority date, area seniority will be determined by bargaining
unit seniority.
 
    (c)           In the event an employee is permanently assigned to an area by
reasons of (i) shutdown, (ii) reduction in force in an area, (iii) the return of
an employee to that area after an absence in excess of ninety (90) days, or (iv)
the application of Section 9 of this Article, he shall continue to be considered
a part of the area from which he was so transferred until he has failed to
accept a vacancy in the area from which he was so transferred.


The last employee to enter an area shall be the first employee reduced from an
area upon the termination of an authorized leave in the area.  All other
reductions from the area will be made by area seniority.
 
     (d)           If an employee in any area elects to bid to another area of
the Operating Department and is the successful bidder, upon his transfer, he
shall then lose his accrued seniority in the area from which he bid.  Should he
fail to qualify in the area to which he transferred in an agreed upon time
frame, he will be transferred back to the area from which he originally bid and
will lose any seniority he has accrued in the area where he failed to qualify.


 
16

--------------------------------------------------------------------------------

 
Section 5.  Vacancies of More Than Ninety (90) Days.
 
    (1)           Pursuant to Section 15 of this Article, when a vacancy of more
than ninety (90) days occurs in any area, the vacancy will be filled by area
realignment and then followed by the bidding procedure.
 
    (2)           Pursuant to Section 7(1)(a) of this Article, if there are
employees not in the area who have retained seniority in the area in which the
vacancy occurs, the employee with the most retained seniority shall be assigned
without bidding, to the vacancy or forfeit his seniority in the area.
 
    (3)           Area seniority shall be adhered to in all shift vacancies of
more than ninety (90) days within an area.


Section 6.  Vacancy Posting and Bidding Procedure.
 
    (a)           The Company shall post promptly and keep posted on the
appropriate bulletin board for ten (10) days the notice of any vacancy.  It
shall be the duty of any employee who feels himself entitled to such vacancy,
based on his seniority, to file his signed bid in the manner hereinafter stated.
 
    (b)           In order to be considered valid, a bid must be signed, dated,
and the original must be deposited in a locked box marked "United Steelworkers
International Union (USW) Bids for Company," and the duplicate must be deposited
in a locked box marked "United Steelworkers International Union (USW) Workers
Committee."  Each of said boxes will be provided at or near the main entrance
gate.
 
    (c)           Immediately upon expiration of the posting period of ten (10)
days, the names of all bidders will be posted on the bulletin board for a period
of five (5) days.  Within this 5-day period, each bidder who still wants the
vacancy must sign an acceptance notice to this effect and deposit in the box
marked "United Steelworkers International Union (USW) Bids for Company" and
place a copy of the notice in the "United Steelworkers Union (USW) Workers
Committee" box at the guard house.  However, if an employee is going to be off
from work for the duration of this 5-day period, he may leave his acceptance
notice with the personnel department.
 
    (d)           At the end of this 5-day period, the employee with the most
bargaining unit seniority who has turned in an acceptance notice will be
assigned the vacancy, and he will be transferred to the new vacancy as soon as
possible.  The successful bidder's seniority in the area to which he is
transferred will start on the sixteenth (16th) day after the vacancy was
originally posted.  An employee accepting a promotion by either the area
realignment or the bidding procedure to a vacancy with a higher rate of pay will
not receive the higher rate of pay until qualified for the vacancy.


 
17

--------------------------------------------------------------------------------

 
In cases where more than one (1) vacancy is posted, a bidder must indicate his
order of preference on all vacancies he is willing to accept when he turns in
his acceptance notice.
 
    (e)           In the event no one wishes to accept the posted vacancy,
Company may elect to employ a qualified operator or to assign an Operator
Trainee to the vacancy.
 
    (f)           Notwithstanding any other provisions of this Section 6, it is
agreed that the Company shall have the right at any time during said 10-day
posting mentioned above, to withdraw that posting in the event the Company
decides that such vacancy need not be filled.  The provisions of this paragraph
will not apply to filling normal vacancies.


Section 7.  Filling Vacancies of Ninety (90) Days or Less.
 
    (1)           Pursuant to Section 15 of Article XI, when a vacancy exists
for a period up to and including ninety (90) days, it shall be filled by using
the overtime procedure and/or temporary shift change of a qualified volunteer
 
    (a)           However, if an employee is removed from the active payroll,
the vacancy caused by this action will be filled according to Section 5 of this
Article on the first (1st) day after this action.
 
    (a)(i)  When overtime is required other than holdover or early call-in
overtime, set forth in Section 1 of Article VII, call-outs will be made from the
appropriate call-out list.  Overtime call-outs may start up to forty-eight (48)
hours in advance of the actual time required.  Call-out lists will be maintained
for Area II, Area III, Area IV,  Callout will be made by starting with the
individual possessing the necessary qualifications to perform the work and the
lowest total of overtime hours for the year.  The individual that accepts and
works the overtime will be responsible for keeping the correct overtime total
either on his information card or in the computer and the area team leader will
have the ultimate responsibility for properly maintaining the callout system.
 
    In the event there will be a vacancy as the result of vacation or other
scheduled absence, Company may assign qualified employees to cover such absences
up to seven (7) days in advance of such need.  Company may also utilize
hold-over and call-in, or fill such vacancy by regular call-out procedures.

    If the call-out is canceled, the employee shall be offered makeup
overtime.  Makeup overtime is defined as: Work of the nature encountered in
normal operations but not normally done on overtime.  At the time the makeup
overtime is offered, the employee must accept or reject the makeup
overtime.  Makeup overtime will be offered for a full eight (8) hour, ten (10)
hour or twelve (12) hour shift.
 
    Employees are ineligible for call-outs that interfere with previously
arranged call-outs or their normal schedule.
 
 
18

--------------------------------------------------------------------------------

 
     (a)(ii)  Each call-out will terminate at the end of the shift during which
the work on that call-out began.  An employee working a call-out, except for
filling shift vacancies, will be expected to do the work for which that person
was called and other operational work, excluding housekeeping work, in the area
that may arise after the individual reports to work, for which that person is
qualified.  A call-out will end when the work for which the person was called,
plus the additional operational work, is completed.
 
    (a)(iii)  An employee may, for personal reasons and after receiving approval
from the team leader of that area, have his name removed from the call-out
list(s).  At such time as he desires, he may return his name to the appropriate
call-out list.  An employee who is off for sick leave or leave of absence will
not be available for overtime. If that employee is off work for less than 15
working days, he will maintain the same number of hours of his last day
worked.  If that employee is off for more than 15 working days then he will be
averaged back in by totaling the other employees overtime hours and dividing
that total by the number of employees within that area.
 
    (a)(iv)  The call-out lists will be maintained under the direction of the
area team leader, and it will be their responsibility to keep such records as
are necessary to administer the call-out procedure.

 
    (a)(v)  Any employee who accepts an assignment outside the bargaining unit
will have his name placed at the bottom of the appropriate list(s) for the
duration of the assignment.
 
    (a)(vi)  An employee must have a telephone in his residence or be available
at the plant in order to be eligible for a call-out.

    (a)(vii)  Employees will not be eligible for overtime in an operating area
until they have qualified on a job in that respective area.  Upon qualifying on
a job in an area, a new employee will be issued an overtime card and averaged in
to his respective shift.
 
    If, at the time of each bi-monthly meeting, it is brought to the attention
of the Company that an inequity exists between areas in the distribution of
overtime, an attempt will be made to equalize overtime.
 
    The above procedure may be modified by mutual agreement between the Union
and the General Manager or his designated representative.
 
    (b)(i)  Any employee who has been off duty due to illness, injury, or an
unauthorized leave will be required to secure permission through the Human
Resources Director of the Company in order to return to work.
 
    (b)(ii)  When an employee's shift is changed for any reason so that he will
have only eight (8) or ten (10) or twelve (12) hours off between shifts, he will
not be eligible to double
 
 
19

--------------------------------------------------------------------------------

 
over from the first shift, and he will not be eligible for call-out during the
eight (8) or ten (10) or twelve (12) -hour interval between shifts.
 
    (b)(iii) When a unit or piece of equipment is temporarily shut down and as a
result there is no work for an employee on his regular assignment, such employee
may be required to:  (a) perform the duties of other assignments within his
area, (b) assist in maintenance efforts anywhere in the plant, or (c) perform
minor maintenance in his area.  If such employee is absent from work during such
temporary shutdown, the Company shall not be required to fill his position.
 
    (b)(iv)  Notwithstanding any other provisions of this Section, if notice of
an employee's absence is not reported, the employee not receiving relief will be
required to work over if relief is not available; however, if said employee does
not desire to work over, he may waive this work provided there are other
employees on the same shift who desire to work over.  The employees who are
qualified on this job will be given the opportunity to work over in order of
their overtime hours with low hours receiving first offer.
 
    An employee will be required to work over only until relief can be obtained.
 
    The same procedure will be applicable to all employees if proper notice is
given that an employee will be less than three (3) hours late.  Such employee
will be relieved when his relief reports.


Section 8.  Classifications and Shifts
 
    (a)           Each employee returning to the service of the Company or an
area from an authorized leave without pay or from sick leave, or temporary
shutdown of equipment of sixty (60) days or less, shall resume his duties
uninterrupted service in the area from which he left on the same lettered shift,
or any shift that has become vacant during his absence, and has been filled by a
man younger in area seniority.  Notwithstanding any other provisions of this
contract upon (1) the termination of an authorized leave, or (2) the temporary
shutdown of equipment of sixty (60) days or less, each employee who was promoted
or changed shifts shall revert to the same classification (area), and the same
lettered shift from which he moved, or any shift within his area that has become
vacant during the leave or shutdown of equipment and is filled by a younger man
in area seniority.
 
    (b)           Any time a new vacancy is established within an area, the
employee with the most area seniority shall have the right to this vacancy if he
so desires.
 
    (c)           Any new operating facility for products not now being
manufactured will be filled by the bidding procedure before being transferred to
any area.
 
    (d)           When employees return to an area because equipment is started
up after a shutdown of more than sixty (60) days, all shifts within a
classification will be chosen by area seniority.


 
20

--------------------------------------------------------------------------------

 
Section 9.  Reduction in Forces.
 
    1.           Any question arising pertaining to safety due to reduced
personnel in any area will be subject to Article XVII, Section 2.
 
    2.           Reduction in personnel and reduction in rate can, however,
result from the fact that the operation of all or part of the equipment being
operated in area is shut down either permanently or temporarily.
 
    3.           Any layoff will be in accordance with Article XI. Section 13.
No employee will be reduced in pay for ninety (90) calendar days because of
temporary shutdown.
 
    The Company agrees, that in the event of a reduction in force from either
Area II, or Area III, on the basis of Area seniority, an effected employee must
first seek to displace an employee who holds a classification of "D" Operator,
on the basis of bargaining unit seniority; within the Area he is presently
assigned.
 
    In the event there is no "D" Operator in the Area from which such employee
was reduced, he may then request permission to displace an employee who is
classified as a "D" Operator from the production area (II or III) he was not
displaced from, on the basis of Bargaining Unit Seniority.
 
    The Company shall have the right to give priority over Bargaining Unit
Seniority to an employee who seeks to displace a "D" Operator from Area II or
III, which he was not displaced from, on the basis of previous qualifications in
such Area.
 
    Employees may not displace an employee from a classification wage rate
higher than the employee who seeks to retain employment on the basis of
Bargaining Unit Seniority.


Section 10.  Status of Employees Laid Off.
 
    The accrued seniority, both bargaining unit and area, of an employee who has
been laid off through no fault of his own shall continue to exist as of the date
of the layoff for the following periods:


 
Length of Service
Period Seniority to Exist



         Less than 180 days
0



        180 Days to 2 Years
Length of Previous Service



 
2 Years or More
2 Years



 
21

--------------------------------------------------------------------------------

 
Section 11.  Seniority Lists.
 
    Seniority lists shall be complied and be kept at all times available to the
Workers Committee, and the Workers Committee shall also have access to daily
time reports to verify disputed seniority lists and service records.


Section 12.  Seniority - Outside Assignments.
 
    Any employee, after having established seniority under the provisions of
this Agreement, who is temporarily assigned to another classification by the
Company, outside of the bargaining unit, shall continue for not more than ninety
(90) working days per calendar year on a cumulative basis to accrue seniority on
his regular classification during such period of temporary assignment.  If such
employee works more than ninety (90) days per calendar year on a cumulative
basis, he shall forfeit one (1) day of bargaining unit seniority for each day in
excess of ninety (90) days worked outside of the bargaining unit during that
calendar year.


Section 13.  Layoffs and Reemployment.
 
    The last employee hired shall be the first employee to be laid off on the
basis of bargaining unit seniority.  The last employee laid off shall, if he
still has seniority, be the first employee rehired (notwithstanding any
provisions of Section 9 of this Article).
 
    An employee who has worked in the bargaining unit sufficiently long to be
entitled to seniority in that department, and who was laid off through no fault
of his own, has kept his current address on file with the Company and continues
to be entitled to seniority under the terms of this contract, shall, subject to
the provisions of this Section, be given first opportunity for reemployment.
 
    If reemployment is available for any such person, the Company shall so
notify him by letter (with copy of such letter to the Chairman of Workers
Committee), addressed to him at his address then on file with the Company.  He
shall be allowed ten (10) days from the date upon which said letter was mailed,
or until he no longer retains his accrued seniority as provided in Section 10 of
this Article XI (whichever is the shorter period), in which to notify the
Company in writing of his desire to return to work.  In the event he delivers
such notice, he shall be allowed ten (10) days from the date of delivery thereof
to report for work; provided, however, if the employee involved is, on the date
which he would otherwise be required to report for work, totally disabled to
work, he shall, on or before that date, deliver to said Company a statement in
writing from a licensed physician stating that he is so disabled, in which event
the period within which he shall be permitted to return to work shall be
extended ninety (90) days.


 
22

--------------------------------------------------------------------------------

 
Section 14.  New Operations and Existing Operations.
 
    The classification to be established in any new operations and the area in
which new operations will be incorporated shall be discussed with the Workers
Committee not less than thirty (30) days prior to the posting of new vacancies
in that area.


Section 15.  Promotional Requirements.
 
    The minimum qualifications required in order for an employee to be eligible
to bid on a posted vacancy will be the ability to write and to read and
comprehend written and verbal operating instructions.
 
    Employees must train for an agreed upon period of time until he can
demonstrate acceptable work by performing the job and pass both written and
verbal tests.  Once the employee has demonstrated they are proficient then they
will be deemed qualified and promoted accordingly both in job qualification and
pay increased, if applicable.
 
ARTICLE XII
FITNESS FOR DUTY


Section 1.  Periodic Examinations
 
    The Company requires all employees to undergo a physical examination
annually.  It will be conducted by a physician selected by the Company.  Each
employee must have the ability to perform all essential functions of the job
(with or without reasonable accommodation) and meet legal standards applicable
to their position.  This includes but is not limited to passing a respirator
exam per OSHA requirements.  Employees will be paid his/her regular rate for all
time associated with the examination.


Section 2.
 
    In the case of an employee being absent from work due to illness
or  impairment, he/she will be required to present a certificate of  fitness for
duty to the Human Resources Director, signed by a licensed physician, before
being re-admitted to work.  This rule, however, shall not limit the right of the
Company to require examination by a physician in the Company's service in
exceptional cases of recurring absence from duty.


Section 3.
 
    Notwithstanding any of the provisions of Article II or Article IV of this
Agreement, in case a dispute arises over the  fitness of an employee to return
to work or continue to work, a board of three (3) physicians shall be selected,
one by the Company, one by the employee, and one selected by the two so
named.  The decision of the majority of this board shall be final and binding.
 
 
23

--------------------------------------------------------------------------------

 
ARTICLE XIII
AUTHORIZED DEDUCTIONS


1.  Union Dues.
 
    Upon receipt of a signed authorization by an employee in the form provided
herein, requesting deductions from his or her wages of his or her monthly Union
dues, the Company agrees to honor such authorization according to its terms
during the life of this Agreement.  The form of such individual authorization
shall be as follows:


 
"Until further notice you are hereby requested and authorized to deduct from
wages due me and payable on the first regular pay day of each month, the sum
equal to my monthly dues as set by, UNITED STEELWORKERS OF AMERICA INTERNATIONAL
UNION AND ON BEHALF OF LOCAL 13-434 , for my account on or before the 15th day
of the month following the calendar month for which said deductions are made."

 
    The Financial Secretary of Local Union 13-434 and an International
Representative of the Union shall, from time to time, notify the Company in
writing the amount of the monthly deduction to be made, from time to time, under
this authorization.
 
The Company shall remit to the Union the amount so deducted on or before the
15th day of the calendar month following that for which deductions are made.


2.
Political Contributions



The Company hereby agrees to honor contribution deduction authorizations from
its employees who are Union members in the following form:


 
"I hereby authorize the Company to deduct from my pay a yearly specified sum and
forward that amount to the UNITED STEELWORKERS OF AMERICA INTERNATIONAL UNION ON
BEHALF OF ITS LOCAL 13-434 Political Committee.  This deduction should be made
and remitted to the Union on the first regular pay day of February each
year.  This authorization is voluntarily made on the specific understanding that
the signing of this authorization and the making of payments to the UNITED
STEELWORKERS OF AMERICA INTERNATIONAL UNION are not conditions of membership in
the Union or the employment with the Company and that the UNITED STEELWORKERS OF
AMERICA INTERNATIONAL UNION Political Committee will use the money it receives
to make political contributions and expenditures in connection with federal,
state, and local elections."



The Union agrees to indemnify the Company for any loss the Company may suffer as
the result of this deduction taken by the Company from an employee's pay to be
remitted to the Union.
 
 
24

--------------------------------------------------------------------------------

 
ARTICLE XIV
DISCIPLINE & DISCHARGE


Section 1.
 
    An employee shall not be discharged if fully capable of continuing his
duties on account of any accident unless the accident was caused by negligence,
carelessness, or malicious intent of the employee.


Section 2.
 
    The Company shall expect all of its employees to adhere to its rules and
regulations.


Section 3.
 
    The question as to whether a person who is discharged was rightfully
discharged shall be a proper subject of arbitration.
 
    The Company and the Union will share in the expenses of arbitration equally.
 
    The parties have discussed the use of past disciplinary events of employees
who commit violations of Company policies, rules, work procedures, poor work
performance, negligence, errors, etc., which do not involve offenses for which
the penalty is immediate discharge, and agree, that a written disciplinary
record, issued to an employee who does not receive a subsequent written letter
or disciplinary notice, within twelve (12) months of the date of the first
written notice, then such notice will not be used as evidence in an arbitration
hearing in support of a disciplinary event occurring at a later date.
 
    If an employee receives an additional disciplinary warning, at any point in
time, commencing with date of the first written warning, an additional twelve
(12) months, commencing with date of the most recent disciplinary incident, must
lapse with no disciplinary event, before the previous notices become unavailable
as evidence in future arbitration hearings.
 
ARTICLE XV
MILITARY LEAVE


Section 1.  Leave of Absence.
 
    The rights of employees of the Company who enter military service during the
term of this Agreement will be governed in all respects by the Military
Selective Service Act including amendments.


 
25

--------------------------------------------------------------------------------

 
Section 2.
 
    An employee, upon return to work from Military Leave, will be allowed to
claim any assignment that became vacant during his term of Military Leave to
which his area seniority would have entitled him had he not been on Military
Leave.
 
ARTICLE XVI
BULLETIN BOARDS
 
    The Company shall maintain a bulletin board to be placed on the property
where it may be seen by employees entering and leaving their place of
employment.
 
    Such bulletin board may be used by the Workers Committee of the Union for
any matters pertaining to its membership provided the material posted shall
contain nothing of a political or controversial nature nor reflect upon the
Company or any of its employees or products.
 
    Any notices other than notices of Union meetings, results of elections,
sample ballots of Union elections, social events shall be approved in writing by
General Manager or his representative before posting.
 
    This bulletin board will be locked with keys, released to the Chairman of
the Workers Committee, the Chief Steward, and the Chairman of El Dorado Chemical
Company Group of Local 13-434 of the Union and to the Company.
 
ARTICLE XVII
SAFETY & HEALTH


Section 1.


The Company shall institute and maintain all reasonable precautions for
safeguarding the health and safety of its employees, and all employees are
expected to cooperate in the implementation thereof.  Both the Company and the
Workers Committee recognize their mutual interest to assist in the prevention,
correction, and elimination of all unhealthy and unsafe working conditions and
practices.


Section 2.


No employee shall be required to perform services that seriously endanger his
physical safety, and his refusal to do such work shall not warrant or justify
discharge.  In all such cases, an immediate conference between the Company and
Union shall be held to settle the issue in question.

 
26

--------------------------------------------------------------------------------

 
Section 3.
 
    The Company recognizes the Workers Committee to be a Union Health and Safety
Committee that will discharge this responsibility at a scheduled session as held
under Article XVIII.  Discussion of Safety and Health topics will be included in
minutes issued from that session.  The Health and Safety Committee will have the
responsibility of making constructive recommendations for changes to eliminate
unhealthy and unsafe conditions and practices.  Recommendations of the Health
and Safety Committee will not be subject to the Grievance Procedure under
Article IV.


Section 4.
 
    The Company will provide and maintain adequate health and safety equipment,
monitoring devices, and personnel protective equipment.  Additionally, the
Company will provide employee training to ensure that employees are
knowledgeable in use and maintenance of health and safety equipment and
personnel protective equipment.


Section 5.


    The Company will provide appropriate routine medical examinations at its
discretion.  A report of the medical findings will be made to the affected
employee.


Section 6.
 
    Inspection of all equipment throughout the plant or place of employment
shall be continued by the General Manager or other persons designated by the
Company from time to time.  An inspection of any equipment may be secured upon
the recommendation of the Workers Committee or the workmen employed on such
equipment.  The Union Workers Committee may make written suggestions to the
General Manager or his representatives as to the elimination of hazards in order
to prevent accidents.


Section 7.
 
    A Safety and Housekeeping Inspection Team will be maintained for purposes of
making periodic inspections of the plant premises and recommendations to improve
Safety and Housekeeping.  This team will consist of not more than two (2)
members of this Workers Committee, or two (2) other members of the bargaining
unit, and other persons outside the bargaining unit as designated by the
Company.  Those members of the bargaining unit who serve on the team will be
excused from work, with pay, on the day of the inspection, and the vacancy
created will be filled in accordance with Article XI, Section 8.


 
27

--------------------------------------------------------------------------------

 
Section 8.
 
    Two (2) "at-large" employees will be selected by the Company to participate
in the Manufacturing Department Safety Planning Committee.  The term of service
will normally be one (1) year for these employees.  The Company will maintain a
list of those employees agreeing to serve.


Section 9.
 
    One (1) "at-large" employee from the area in which the accident occurred,
selected by the Company, will be asked to serve on formal Accident Investigation
Teams as formed.  The Company will maintain a list of those employees agreeing
to serve.


Section 10.
 
    The Company may, at its discretion, maintain a plant Emergency Squad for
preserving the well-being of both employees and the physical facilities within
the plant.  The Company may assign employees to the Emergency Squad by
classification and classification qualification.
 
    The Emergency Squad shall be trained in first aid, personal rescue, fire
fighting and other emergency training under the overall direction of the plant
Safety Supervisor.  Other selected personnel will be expected to attend training
sessions to complement the makeup of the Emergency Squad, emergency equipment,
and substitute as Emergency Squad Leader.
 
    The Emergency Squad will be called in the event of an emergency, consistent
with the Plant Emergency Plan, and shall be considered the primary crew to
perform the duties and direct the operation during the emergency.  However,
should the need arise, other available employees, including salaried employees,
may assist the Emergency Squad.  If a need arises during an emergency, the
Emergency Squad Leader may, at his discretion, call out additional Emergency
Squad members.
 
    The Company will maintain relationships with local emergency service groups
so that, if available and if required, these groups may assist the Plant
Emergency Squad.
 
ARTICLE XVIII
WORKERS COMMITTEE CONFERENCES
 
    Workers Committee, composed of five (5) members from the employee work
force, and management representatives, shall hold regular meetings on a
bi-monthly basis.  It shall be the responsibility of both parties to submit a
written agenda of each subject it wishes to discuss no less than forty-eight
(48) hours before the day of any such meeting.  In the event the aforementioned
day occurs on a holiday, the day preceding the holiday shall be the day of the
meeting.  This date may be changed by mutual agreement.
 
 
28

--------------------------------------------------------------------------------

 
    The members of the Workers Committee, when scheduled to work the night shift
on the day after any such regular meeting, will be excused from work on that
night shift with pay.
 
ARTICLE XIX
SEVERANCE PAY
 
    Any employee covered by the terms of this Agreement whose services are
terminated through no fault of his own shall be granted severance pay after one
(1) year of continuous service of one (1) week's pay, equivalent to forty (40)
hours' straight-time pay at his regular rate; after two (2) years' service, two
(2) weeks' pay equivalent to eighty (80) hours straight-time pay at his regular
hourly rate.
 
    If the services of an employee who has been continuously employed by the
Company for one (1) year or longer is terminated through no fault of his own,
and he has not been notified by the Company (by notice given at least two (2)
weeks prior to the date upon which his services are terminated) that his
services will be terminated on that date, he shall be paid, in addition to the
amount to which he is entitled under the provisions of the first paragraph of
this Article, two (2) weeks' pay equivalent to eighty (80) hours straight-time
pay at his regular hourly rate.
 
ARTICLE XX
CONTRACT WORK
 
    It is agreed that any work or operation as covered by this Agreement will
not be contracted out if the Company has men and equipment available for such
work.
 
ARTICLE XXI
DISCRIMINATION
 
    There shall be no discrimination by the Company against any employee on
account of his membership in this labor union or on account of any activity
undertaken in good faith in his capacity as a representative of other
employees.  The Union shall not discriminate against any employee who is not a
member of the Union.
 
    Where the male gender is used in this contract, it is intended to refer to
both male and female.  It is a continuing policy of the Company and the Union
that the provisions of this Agreement shall be applied to all employees without
regard to race, color, religion, sex, physical disability, national origin, or
age.


 
29

--------------------------------------------------------------------------------

 
ARTICLE XXII
LEAVE OF ABSENCE


Section 1.  Personal Business.
 
    If an employee desires to be off on personal business (not emergencies), he
may do so with written consent of the Company, signed by the General Manager or
his representative, so long as he does not desire to be off work over two (2)
work weeks and provided that he gives the Company forty-eight (48) hours' notice
of his desire to be absent and the length of time he desires to be off.  Upon
completion of such leave, he will resume employment on the basis of
uninterrupted service.  The provisions of this Section 1 shall not be extended
to more than two (2) employees in each area at any one time.


Section 2.  Union Business.
 
    (a)           The Company shall grant a leave of absence, without pay,
extending not longer than thirty (30) days to employees in order to engage in
any work pertaining to the business of the Union, local or otherwise, upon
sufficient notice so that the employee's absence will not cause overtime
employment.  Upon completion of such leave that employee will resume employment
with previous seniority retained.  This privilege will not be extended to more
than four (4) employees at any one time.  This privilege will not be extended to
any one (1) employee for more than an aggregate of sixty (60) days in any one
(1) calendar year.  This does not apply to negotiations.
 
    (b)           Notwithstanding the provisions of the foregoing subdivision
(a), the Company agrees that upon written request of the President of the Union
(addressed to El Dorado Chemical Company, P. O. Box 231, El Dorado, Arkansas,
Attention:  General Manager) one (1) employee will be given a leave of absence
not to exceed one (1) year, without pay, to work as an employee of the Union, or
any of its affiliates, with the provision, however, that such leave of absence
shall, upon the written request of the President of the Union (addressed in like
manner) be extended for a period of time not to exceed one (1) additional year.
 
    It is provided; however, that not more than one (1) employee at a time may
be on leave of the character mentioned in the paragraph immediately preceding.
 
    No employee shall be granted a leave of absence pursuant to this subsection
who has not, immediately preceding the date upon which such leave of absence is
to begin, worked for a period of one (1) year continuously.
 
    Upon completion of the leave of absence mentioned within this subsection, or
upon completion of the extended term of such leave of absence, if the term
thereof is extended pursuant to this subsection, the employee involved will
resume employment with previous seniority retained, provided such employee
reports to the Company for work within one (1) day following the expiration of
said leave of absence or within one (1) day following the
 
 
30

--------------------------------------------------------------------------------

 
extended term of such leave of absence if the term thereof is extended pursuant
to this subsection.
 
    An employee who fails to report for work within one (1) day following the
end of such leave of absence shall thereby forfeit all of his seniority and
hishis/her services with the Company shall be terminated; provided, however, if
the employee involved is (on the date which he would otherwise be required to
report to work) totally disabled to work, he shall, on or before that date,
deliver to the Company a statement in writing from a licensed physician stating
that he is so disabled, in which event the period within which he shall be
permitted to return to work shall be extended thirty (30) days.
 
    Company shall have the right to require such employee to be examined by a
physician of its choice before extending such leave.


Section 3.  Sickness or Accident.
 
    If an employee who has established seniority is out of service due to
occupational injury or occupational disease suffered or contracted while he is
in the employ of the Company, he shall retain his seniority accrued at the date
of his disability and continue to accrue seniority for a period of twenty-four
(24) months or length of previously accrued seniority, whichever is less, during
the period of his disability as a result thereof, notwithstanding any provisions
of Article XI.  If an employee who has established seniority is out of service
due to nonoccupational injury or disease suffered while he was in the employ of
the Company, he shall retain his accrued seniority for a period of twenty-four
(24) months and will accrue seniority in the department in which he was last
regularly employed for a period of one (1) year.
 
    Employees will be eligible to continue insurance benefits with the company
while on short term and long term disability if they so desire.  The employee
must continue to pay that part of the insurance premiums for coverage to
continue.
 
    Employees will accrue vacation time for the twenty-four month period of
time.
 
    Under either of the above conditions, if an employee should accept an equal
or better assignment elsewhere, his seniority shall be canceled.
 
    When an employee is out of work for the reasons set forth in this section,
FMLA and relevant insurance coverage will be applied for the initial 12 weeks of
the leave.  After the initial 12 weeks, the employee will be entitled to
continue health insurance coverage and at costs pursuant to his COBRA rights
which will begin upon completion of the initial FMLA coverage.


 
31

--------------------------------------------------------------------------------

 
ARTICLE XXIII
JURY DUTY
 
    An employee who is called for jury duty shall be paid by the Company for
each day of jury duty service.  However, the employee will be paid only for
those days of service when he/she otherwise was scheduled to work his/her
regular shift at the plant.  The employee must provide a certificate evidencing
his jury service to the HR Manager in order to be eligible for payment.
 
ARTICLE XXIV
WAGE RATES AND CLASSIFICATIONS
 
    Each employee who works during the period beginning 12:01 a.m., August 1,
2010, and ending 12:00 midnight, July 31, 2013, in one of the classifications
shown on Exhibit "B" attached hereto, shall be paid for his work in that
classification in accordance with the applicable wage rate, shift differential,
and clothing allowance in accordance with Exhibit "B".
 
    Notwithstanding any other provision of this Agreement to the contrary, the
question of wages to be paid shall not be construed to include any allowance
which results in an increase in the compensation of an employee or of employees.
 
ARTICLE XXV
VALIDITY
 
    If any court shall hold any part of this Agreement invalid, such decision
shall not invalidate the entire Agreement.
 
ARTICLE XXVI
NOTICES
 
    Any notice required to be given an employee under Article V, Section 3, or
under Article XIX, may be given by posting a notice on the bulletin board of the
Union, with a copy of said notice to the Chairman of the Workers Committee.  If
any employee named in such notice is on vacation or on leave of absence, a copy
of said notice will be mailed in a sealed envelope, registered, and addressed to
him at his address as shown on the records of the Company.  Each employee named
in any such notice shall be deemed to have received the notice at the time said
notice is posted on the bulletin board or mailed to him at his home address.
 
    Any notice to the Company provided herein may be given by depositing same in
the U.S. Mail in a sealed envelope, registered, postage prepaid, and addressed
to El Dorado Chemical Company, P. O. Box 231, El Dorado, Arkansas 71731,
Attention: General Manager.
 
 
32

--------------------------------------------------------------------------------

 
    Any notice to be given to the Union may be given by depositing the same in
the U.S. Mail in a sealed envelope, registered, postage prepaid, and addressed
to the  UNITED STEELWORKERS OF AMERICA INTERNATIONAL UNION LOCAL 13-434, El
Dorado, Arkansas 71731, with a copy of the notice to the Secretary, Local
13-434, of the Union, El Dorado, Arkansas 71731.
 
ARTICLE XXVII
FUNERAL LEAVE


Any employee in the bargaining unit shall be allowed to be absent from work to
arrange for or to attend the funeral or any of the relatives of the employee
hereinafter mentioned for the time hereinafter stated:
 
    (a)           If the deceased relative was the husband, wife, child, father,
mother, brother, sister, grandfather, grandmother, or grandchild of the
employee, the employee shall be permitted to be absent from work for a period
not to exceed two (2) days.  One of these days shall be the day of the
funeral.  If either or both of these days are scheduled working days, he shall
be allowed pay for day(s) off during his regular working schedule.
 
    (b)           If the deceased relative was the father-in-law, mother-in-law,
brother-in-law, sister-in-law, son-in-law, or daughter-in-law,
grandmother-in-law or grandfather-in-law of the employee, the employee shall be
permitted to be absent from work with pay for the purpose stated for one (1)
scheduled working day if the funeral is held on a scheduled working
day.  Brother-in-law and sister-in-law will be interpreted as (i) the spouse of
an employee's brother or sister; (ii) the brother or sister of an employee's
spouse; or (iii) the spouse of an employee's spouse's brother or sister.
 
    (c)           If, to attend the funeral for a deceased relative, the
employee travels to a point more than 100 miles from El Dorado, Arkansas, he
shall be allowed such leave for an additional day with pay.
 
    The pay for each day's leave which the employee receives under the
provisions of this Article shall be a sum equal to straight-time for his regular
schedule of work on the day involved.  There shall be no duplication of payment
under provisions of this Article for any other employee benefits such
as:  vacation pay, holiday pay, or sickness benefits payments.
 
ARTICLE XXVIII
MEDICAL INSURANCE BENEFITS


Group Insurance and Pension.
 
    The Company and employees will share the entire cost of group insurance
benefits for employees and employee dependents on the following basis, in the
following employee enrollment categories, payable bi-weekly:
 
 
33

--------------------------------------------------------------------------------

 
a.           Employee
b.           Employee and Children
c.           Employee and Spouse
d.           Family
 
    Medical claims utilization and fixed costs will determine the cost
share assigned to each enrolled employee by enrollment category.


 
(1)
Effective January 1, 2011, the employee’s cost share of 23%, per pay period,
will be based on the total claims utilization and fixed costs commencing
November 1, 2009, through October 31, 2010.



 
The specific cost share amounts to be effective January 1, 2011, will be
constant throughout that year.



 
(2)
Effective January 1, 2012, the employee cost share of 24%, per pay period, will
be based on the total claims utilization and fixed costs during the period,
commencing November 1, 2010, through October 31, 2011.

 
 

 
The specific cost share amounts, per pay period, to become effective January 1,
2012, will be constant throughout that year.



 
(3)
Effective January 1, 2013, the employee cost share of 25%, per pay period, will
be based on the total claims utilization and fixed costs, during the period
commencing November 1, 2011, through October 31, 2012.



 
The specific cost share amounts, per pay period, to be effective January 1,
2013, will be constant throughout that year.



 
(4)
Caps on employee contribution rate remain, but increase by 25% in January 2011,
27.5% in January 2012 and 30% in January 2013 in each category of coverage.



 
(See chart for dollar amounts)

 
Effective January 1, 2011, 2012, and 2013, of each year, the maximum employee
cost share amounts, per pay period, are as follows:


2011                      23%
2012                      24%
2013                      25%
 
    If the total claims percentage cost share, per pay period, exceeds the
capped rates shown below, the capped rates will apply.


 
34

--------------------------------------------------------------------------------

 
                                                              
 

  2010   2011 2012   2013 MEDICAL    23% 24% 25% Capped Rates:         Employee
$36.15 $45.19 $60.12 $81.41           Employee & Children $67.13   $83.91
$111.64 $151.18           Employee & Spouse $111.02 $138.78 $184.63 $250.02    
      Family  $142.00 $177.50 $236.15 $319.79           DENTAL         
Employee   $10.15 $12.69 $16.88  $22.86           Employee Family  $26.35
$32.94   $43.82 $59.34          

 
    Employees should refer to Summary Plan Descriptions for details of EDC
Health Plan co-payments, deductibles, co-insurance coverage and periodic
amendments as may be made from to time to time.
 
    Effective with the date of this Agreement, the Company agrees to pay the
cost of employee short-term and long-term disability insurance which it provides
and as may be amended from time-to-time as well as basic life insurance (twice
an employee's annual income).
 
    Dental insurance coverage will be made available as an option.  The employee
may elect to purchase the insurance by paying the premium each month, or by
increasing the deductions amounts of the current group medical plan.
 
    The Savings Incentive Plan for Employees, adopted effective August 1, 2010,
shall be continued during the term of this Agreement.


ARTICLE XXIX
NO LOCKOUT -- NO STRIKE
 
    The Company agrees that there shall be no lockout and the Union agrees there
shall be no strike, sympathy strike, or interruption of production during the
term of this Agreement.

 
35 

--------------------------------------------------------------------------------

 
EXHIBIT "A"
OPERATING DEPARTMENT
PROGRESSION CHART


 

  AREA II AREA III  AREA IV           "A" Operator "A" Operator  "A" Analyst    
      "B" Operator "B" Operator "B" Analyst           "C" Operator "C" Operator 
"C" Analyst           *"D" Operator "D" Operator "D" Analyst           * (First
180 Days)    

 
EXHIBIT "B"
 
WAGE RATES AND CLASSIFICATIONS
 
 

  8/1/2010 8/1/2011 8/1/2012         “A" Operator/"A" Analyst $21.10 $21.31
$21.63         "B" Operator/"B" Analyst $19.63 $19.83 $20.13         "C"
Operator/"C" Analyst $18.63 $18.82 $19.10         *"D" Operator/"D" Analyst 
$15.46 $15.62  $15.85         * (First 180 Days)      

 
Rates for Control Board Operator, Boiler House Board Operator and certain A Lab
Analysts:


Supplemental pay is $2.50/hour when an Operator is functioning in that capacity.
 
The premium does not apply to Board Operators in training who have not been
certified as required and who are functioning with a certified Board Operator as
a resource on his shift who is receiving the supplemental pay on that shift.
 
    Management shall have the right to use casual labor for periods of
employment not to exceed ninety (90) days per year for a given individual.


 
36

--------------------------------------------------------------------------------

 
SHIFT DIFFERENTIAL
 
    In addition to the foregoing hourly rates, there shall be paid a shift
differential of forty cents ($.40) for each hour worked.


 
    Shift differential will be paid to operating personnel assigned to rotating
shifts.
 
CLOTHING ALLOWANCE
 
    In addition to the foregoing hourly wage rates, there shall be paid a
clothing allowance of sixteen cents ($.16) per hour for each hour worked by an
employee during the term of this Agreement.  An alternate choice to the employee
is to use the contractor service to supply them with uniforms.   For those who
use the uniform service will be assured of the current level of shirts,
pants,  jackets and winter work jacket at the $0.16/hour cost to employees with
no cost to repair or cost increase for the term of  Agreement  unless the
employee terminates use of uniforms and returns damaged goods.
 
EMERGENCY SQUAD PREMIUM
 
    In addition to the foregoing rates, there shall be paid a rate of ten cents
($.10) per hour for each hour worked to employees working classifications
designated for inclusion on the Plant Emergency Squad.


ARTICLE XXX
THREE JOB CONSOLIDATION POLICY
 
    The Company will accomplish consolidation of jobs in each operating
department whereby each employee will be trained through the training program
announced by the Company.
 
    As soon as an employee has demonstrated the technical knowledge and
qualifications to properly perform all duties of each job within an assigned
area (II), (III), then such employee will be promoted to the classification of
"A" Operator at the appropriate increase in pay.
 
    (a)           The length of training will be determined by the individual's
ability to learn and perform the skills required by consolidation.  To become
qualified and entitled to "A" Operator pay and classification, an employee must
have the skills and knowledge to perform any job duty within his/her work area.
 
    (b)           Areas and shifts will not be changed as a result of
consolidation.
 
    (c)           Company shall have the right to determine the frequency of
rotation, (not more often than weekly) in order to accomplish job
consolidation.  Such rotation shall
 
 
37

--------------------------------------------------------------------------------

 
normally be on a regular basis with exceptions made only because of justifiable
business needs such as unplanned personnel absence, Acts of God, and production
equipment failure.
 
    The objective is to provide the site with the highest level of excellence in
leadership, safety, environmental, quality, efficiency & production. This will
be achieved with the expectation that all individuals continue to grow to the
next level of excellence through teamwork and continuous learning. Operator
Excellence & Maintenance Work Process are the tools to help drive the site
forward.


Teamwork: a cooperative effort by the members of a group or team to achieve a
common goal.


Each member will have three jobs, demonstrate their ability to fully function on
these three jobs at the required level of competence. Passing the testing
procedures explained in this letter will be the minimum requirement for being
qualified.


Each job will require a minimum of 12 qualified assigned employees.


EVERYONE will be required to re-qualify on the job qualifications required for
job assignment. Re-qualifying will require retesting. The retesting will consist
of one or more individuals going over the expectations and responsibilities of
the job with the individual that is testing. The expectations will be to
understand leadership, safety, environmental, operator excellence, maintenance
work process, functions/purpose of each piece of equipment, process theory,
required process samples, process control and how to work with the support teams
in a productive manner. The retesting will consist of three main parts with the
grading being either “acceptable” or “need more training”. 1) Oral exam of the
above expectations. 2) Field exam. 3) Hands on demonstration. If an operator
needs more training in an area, a written test will be required.


Testing for the first time will be handled in the same way as above except the
individual(s) will use the guidelines & training procedures (Specifically
A-010). The P&ID drawing will be used in all cases for training.


There will be a lead technician selected in each area to “oversee” the testing &
retesting. This individual must possess the understanding of the processes and
the direction of the site. At times the retesting may require more than one
individual such as manager, E & I and/or maintenance technician to assist.


To possess a control board operator position the individual must be qualified on
all outside process jobs. The individual will work each qualification for a
minimum of 90 days as stated in the training requirement procedure A-010. These
individuals must have a basic understanding of the loading jobs & mixed acid in
the acid area. The Boiler House qualification will not be required to gain the
prill control room qualification.


 
38

--------------------------------------------------------------------------------

 
The boiler house operator will not be required to know all outside jobs to gain
the Boiler House qualification.


When a vacancy is open for area realignment this means that a one three-job
assignment is vacant. When accepting area realignment to the vacancy the
successful realigned individual will take on the one three-job assignment that
was vacant giving up their one three-job assignment.


When a vacancy is open for bidding, this means that one three-job assignment is
vacant. When accepting a bid to the vacancy the successful bidder individual
will take on the one three-job assignment that was vacant giving up their one
three-job assignment.


Overtime will be filled by lowest overtime hours of the eligible person with the
qualification in which the overtime is available for. If the overtime cannot be
filled by these means, then a person that has the qualifications from the past
job consolidation policy will be required to fill the vacancy. This will be done
by lowest overtime hours as well.


The Company has the right to modify/align technicians to job rotation to meet
the needs of the facility as directed by Management.


New Hire will go into vacant job rotation, not necessarily into a loading job.


Job Progression for the 3 Job Rotation is as follows:


D Operator---------
New Hire

C Operator---------
12 months employment or two job qualifications

B Operator---------
24 months employment

A Operator---------
Three job qualifications required for job assignment & a minimum of

 
180 days employment



For new hires at the Prill Plant, you can’t qualify for both loading jobs and
one melt job and get “A” pay unless the control room is in your job assigned job
rotation.


Two week rotation per job.
 
    It is the expectation of the Union and the Company that every employee will
actively train for jobs within their job assignment and when possible jobs not
in job assignment. Operators in training will be subject to evaluations every 45
days by their team leader. If progress is not being made by an employee to train
and learn job qualifications required for their job assignment then disciplinary
action will be as follows:
1.  
Written warning.

2.  
24 hrs off without pay.

3.  
Suspension up to termination.

 
 
39

--------------------------------------------------------------------------------

 
 
    An employee in a 3-job rotation who has qualified for a fourth position but
despite training and his best efforts to succeed (which will be required) is
unable to meet job requirements of the Board operator position will not be
discharged but will be reassigned to a 3-job rotation which excludes the Board
position.  The Union will be part of the assessment and assignment process in a
manner to be determined by mutual agreement.
 
EXTRA CREW


During their negotiations, the parties discussed the Company's objective of
facilitating its commitment to job consolidation training, recognizing the need
for extra personnel who could be used for purposes of relief, training, or
replacement of employees who are absent or for overtime assignment.


The parties have agreed that the Company shall have the right to utilize certain
lowest seniority individuals who will be designated as "Extra Crew" and assigned
as the Company may elect.  Such "Extra Crew" personnel will not be assigned to a
shift or area until there is a vacancy after the completion of the realignment
and bidding procedures, even though the employee has completed 180 days of
service.


Such "Extra Crew" members will be drawn from the lowest senior employees in the
plant or from "new hires."  No regular assignment will be deleted to provide
employees for this "Extra Crew."
 
40 

--------------------------------------------------------------------------------

 
 
 
EL DORADO CHEMICAL COMPANY
 
IN WITNESS WHEREOF,  this instrument  is excuted on the 23rd of July 2010, to be
effective as of 12:01 a.m. on the 1st day of August, 2010.
 
EL DORADO CHEMICAL COMPANY
 
BY: /s/  Greg Withrow          
    Greg Withrow     General Manager
 
APPROVED:
 
BY: /s/ Adam Belt      
    Adam Belt
 
BY:  /s/ Ken Perdue      
    Ken Perdue
 
BY:  /s/ Johnny Wilson      
    Johnny Wilson
 
BY:  /s/  Dean Williamson     
    Dean Williamson
 
BY:  /s/ Louie Haltom      
    Louie Haltom
 
 
41

--------------------------------------------------------------------------------

 
 
United Steel Workers of America International Union Local 13-434
 
 
____________________________
Leo W. Gerard
Inernational President
 
 
____________________________
Stan Johnson
Inernational Secretary-Treasurer
 
 
____________________________
Thomas Conway
Inernational VP Administration
 
 
____________________________
Fredrick D. Redmond
International VP Human Affairs
 
 
_____________________________
J.M. Breaux Director, District 13
 
 
/s/ Joe Wilson           
Joe Wilson
USW Staff Representative
 
 
42

--------------------------------------------------------------------------------

 
 
 
 